SHIVERS, Judge.
Bryant appeals an order denying post-conviction relief under Fla.R.Crim.P. 3.850. We affirm.
Bryant’s motion and the files and records in the case conclusively show that Bryant is entitled to no relief. Therefore, the trial court was correct in denying the motion without hearing. Fla.R.Crim.P. 3.850.
We treat Bryant’s argument of ineffective assistance of appellate counsel as a petition for writ of habeas corpus. Smith v. State, 400 So.2d 956, 960 (Fla.1981); Fla. R.App.P. 9.040(c). We deny the petition under the principles of Knight v. State, 394 So.2d 997 (Fla.1981).
AFFIRMED.
JOANOS and NIMMONS, JJ., concur.